United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                 December 21, 2005


                                       Before

                   Hon. WILLIAM J. BAUER, Circuit Judge


UNITED STATES OF AMERICA,                       ]   Appeals from the United
        Plaintiff-Appellee,                     ]   States District Court for
                                                ]   the Western District of
Nos. 04-4232 and 05-1539              v.        ]   Wisconsin.
                                                ]
DANIEL E. DANFORD,                              ]   No. 04 CR 28
        Defendant-Appellant.                    ]
                                                ]   Barbara B. Crabb,
                                                ]        Chief Judge.


        Upon consideration of the SEALED MOTION TO MODIFY
DECEMBER 20, 2005, OPINION, construed as a motion to file the motion under
seal, filed on December 21, 2005, by counsel for appellant,

      IT IS ORDERED that the motion is GRANTED. The clerk shall file the
motion under seal.

       IT IS FURTHER ORDERED that the motions is GRANTED to the extent
that the opinion is modified as follows: the first full paragraph on page five of the
slip opinion is deleted, and this sentence is added to the beginning of the following
paragraph: “After the prosecutor inadvertently published to the jury a letter
containing the prejudicial (but irrelevant) information, defense counsel moved for a
mistrial, contending that the mistake prejudiced the entire jury.”